BUFFINGTON, Circuit Judge.
In this case the General Electric Company, owner of patent No. 726,391, granted April 28, 1903, to Armstrong and Woodbridge, for means for varying delta-connected voltages, brought suit against the Allis-Chalmers Company charging infringement of the first claim thereof. The case was heard on full proofs, and a decree was entered holding said claim valid and infringed. The lower court, in its opinion reported at 190 Fed. 145, exhaustively described and discussed the device involved, its relation to the prior art, and an alleged prior use. No principles of law are involved, and the decisive questions turn on findings of fact. The case has again undergone full examination by this court, aided by the enlightening arguments of counsel. As we have found no error in the lower court’s disposition of the case, we are of opinion that a restatement by this court in a second opinion would serve no useful purpose, and would unduly burden the reports, digests, and profession.
The decree is therefore affirmed, on the opinion of the court below.